The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The new title is acceptable.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 10, 11, 14-17, 20, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moshfeghi (US 2014/0044042).
Consider claim:

1. Moshfeghi teaches the method for antenna performance evaluation, comprising: 
acquiring signal metrics and positions (device positons and signal metrics see paragraphs 31, 141, 157) of a plurality of user equipment (UEs) (mobile devices: smartphones, tablets, etc. see figure 1) within a coverage area of an antenna array (antenna arrays see paragraphs 30, 39, 41); 
generating, from the acquired signal metrics and the acquired positions of the plurality of UEs, an antenna performance map (mapping of position and conditions see paragraph 141, 157) showing how signal metric as a variable changes relative to position as another variable (maps of past and current information, see paragraph 141, especially last sentence, paragraph 157); and 
determining obstacle related information (blocking object determination based on mapping see figures 2-5, paragraphs 61,141, 145, 156) based on the generated antenna performance map and a reference antenna performance map (maps of past and current information, see paragraph 141, especially last sentence, paragraph 157).  

4. Moshfeghi teaches the method according to claim 1, wherein the reference antenna performance map is generated during an initial operation after setup of the 
5. Moshfeghi teaches the method according to claim 1, wherein the steps of acquiring, generating and determining are performed periodically (claimed periodic update would correspond to mapping and tracking  of past and current information, see paragraphs 137, 141, 157).  
6. Moshfeghi teaches the method according to claim 5, wherein the reference antenna performance map is generated during a previous period (claimed reference map would correspond to the first map of the maps of past and current information, see paragraphs 141, 157).  
7. Moshfeghi teaches the method according to claim 1, wherein a position of the positions is represented by a direction of a UE of the plurality of UEs, and wherein the direction of the UE comprises direction of arrival (DOA) or beam index of the UE (angle of arrival used in analysis see paragraphs 67, 71).  
 
10. Moshfeghi teaches the method according to claim 1, further comprising: informing a UE of the plurality of UEs of one or more of the generated antenna performance map and the obstacle related information (UE informed of configuration based on mapping and analysis see paragraph 50).  


11. Moshfeghi teaches the apparatus for antenna performance evaluation, comprising: 

a memory (memory see figure 2 item 108b, paragraph 76), the memory containing instructions executable by the processor (software implementations see paragraphs 76, 159, 160), whereby the apparatus is operative to: 
acquire signal metrics and positions (device positons and signal metrics see paragraphs 31, 141, 157) of a plurality of user equipments (UEs) (mobile devices: smartphones, tablets, etc. see figure 1) within a coverage area of an antenna array (antenna arrays see paragraphs 30, 39, 41); 
generate, from the acquired signal metrics and the acquired positions of the plurality of UEs, an antenna performance map (mapping of position and conditions see paragraph 141, 157) showing how signal metric as a variable changes relative to position as another variable (maps of past and current information, see paragraph 141, especially last sentence, paragraph 157); and 
determine obstacle related information based on the generated antenna performance map and a reference antenna performance map (blocking object determination see figures 2-5, paragraphs 61,141, 145, 156).  

14. Moshfeghi teaches the apparatus according to claim 11. wherein the instructions are executable by the processor, whereby the apparatus is operative to generate the reference antenna performance map during an initial operation after setup of the antenna array (claimed initial map would correspond to the first map of the maps of past and current information, see paragraphs 141, 157).  

16. Moshfeghi teaches the apparatus according to claim 15, wherein the instructions are executable by the processor, whereby the apparatus is operative to generate the reference antenna performance map during a previous period (claimed reference map would correspond to the first map of the maps of past and current information, see paragraphs 141, 157).  
17. Moshfeghi teaches the apparatus according to claim 11, wherein a position of the positions is represented by a direction of a UE of the plurality of UEs, and wherein the direction of the UE comprises direction of arrival (DOA) or beam index of the UE (angle of arrival used in analysis see paragraphs 67, 71).  

20. Moshfeghi teaches the apparatus according to claim 11, wherein the instructions are executable by the processor, whereby the apparatus is operative to inform a UE of the plurality of UEs of one or more of the generated antenna performance map and the obstacle related information (UE informed of configuration based on mapping and analysis see paragraph 50).  
21. (Cancelled)  
22. (Cancelled)  


acquire signal metrics and positions (device positons and signal metrics see paragraphs 31, 141, 157) of a plurality of user equipments (UEs) (mobile devices: smartphones, tablets, etc. see figure 1) within a coverage area of an antenna array (mobile devices: smartphones, tablets, etc. see figure 1); 
generate, from the acquired signal metrics and the acquired positions of the plurality of UEs, an antenna performance map (mapping of position and conditions see paragraph 141, 157)showing how signal metric as a variable changes relative to position as another variable (maps of past and current information, see paragraph 141, especially last sentence, paragraph 157); and 
determine obstacle related information based on the generated antenna performance map and a reference antenna performance map (blocking object determination based on mapping see figures 2-5, paragraphs 61,141, 145, 156).   


Allowable Subject Matter
Claims 2, 3, 8, 9, 12, 13, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

2. The nearest prior art as shown in Moshfeghi fails to teach the method according to claim 1, wherein the step of determining comprises: calculating changes between the generated antenna performance map and the reference antenna performance map at a plurality of positions; and in response to a change of the changes  at a position of the plurality of positions being larger than or equal to a threshold, determining that there is an obstacle at the position or between the antenna array and the position.  

8. The nearest prior art as shown in Moshfeghi fails to teach the method according to claim 7, wherein the position is represented by a combination of the direction of the UE and a distance between the antenna array and the UE.  
9. The nearest prior art as shown in Moshfeghi fails to teach the method according to claim 1, wherein a signal metric of the signal metrics comprises one of, or combination of, the following: signal power received from an uplink transmission of a UE of the plurality of UEs; and reference signal receiving power (RSRP) reported from the UE. 

12. The nearest prior art as shown in Moshfeghi fails to teach the apparatus according to claim 11, wherein the instructions are executable by the processor, whereby the apparatus is operative to determine the obstacle related information by: calculating changes between the generated antenna performance map and the reference antenna performance map at a plurality of positions; and in response to a 

18. The nearest prior art as shown in Moshfeghi fails to teach the apparatus according to claim 17, wherein the position is represented by a combination of the direction of the UE and a distance between the antenna array and the UE.  
19. The nearest prior art as shown in Moshfeghi fails to teach the apparatus according to claim 11, wherein a signal metric of the signal metrics comprises one of, or a combination of, the following: signal power received from an uplink transmission of a UE of the plurality of UEs; and reference signal receiving power (RSRP) reported from the UE.  


Response to Amendment
Applicant’s amendments have overcome the rejection under 35 USC 101.

Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive.  
While applicant acknowledges that Moshfeghi “generates a map of its surrounding environment, based on the determined blocking, reflective, and/or refractive characteristics of the sensed objects” (see applicants response page 10, lines 16-17), applicant argues that this somehow differs from the instant map generated by acquired 
“In some instances, an object may be operable to 
reflect the wireless signals but may block the signal so that a receiver may not be able to receive one or more of the wireless signals.  The refractive property provides an indication of how well an object may refract wireless signals comprising one or more wireless data streams. 

Of course, these signal characteristics would depend upon the relative positons. Therefore, applicant’s arguments are not convincing.

 
Conclusion
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached on 11:30-8:00 (8:30-5pm Pacific Time) Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        
(571) 272-7887